El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
*839Da. Victoria López Julbe falleció en el año 1906, sin otor-gar testamento. Estaba casada al tiempo de su fallecimiento, con Don Julio D. G-uzmán, de cuyo matrimonio tuvieron un hijo que murió antes que la madre. Dolores Julbe, madre de Victoria López y Julio D. G-uzmán, esposo de la difunta, fue-ron declarados sus herederos por la Corte de Distrito de Humacao. Julio D. Guzmán fué nombrado administrador judicial. No habiendo las partes podido llegar a un acuerdo con respecto al inventario y división del caudal hereditario, la corte nombró un contador, que equivale a un (master) en la práctica americana, pero que en nuestra práctica se conoce con el nombre de contador partidor. .Este contador presentó su informe a su debido tiempo. Las partes celebraron una estipulación en la que convinieron que se quitaran ciertas deudas, así como otras cosas, dictando luego la corte la si-guiente resolución:
“Distrito Judicial de Humacao. Corte de Distrito. Dolores Julbe, Vda. de López, ex parte. Abintestato de Victoria López. Nomb. Administrador Judicial. — Orden.—Aprobado con las modifi-caciones que abajo se expresan el informe que antecede, de acuerdo con la estipulación escrita y leída en corte abierta que se acompaña, en la cual se conviene que la cuenta a favor -de Don Antonio Roig sólo asciende a la suma de $13,313.67.
Deducida esta cantidad del total de las deudas, quedan éstas reducidas a la suma
de_$41,893.38
Y siendo el valor del cuerpo general de •
bienes,_ 85,326.84
Quedan a repartir deducida las deudas-1 41,893.38
Balance_ 43,433.46
Las bajas comunes montan a- 32;4H.90
Siendo por tanto el caudal a repartir como
gananciales- 11,021.56
Y corresponde a 'cada cónyuge- 5,510.78
(A la vuelta)
*840(De la vuelta)
En la parte correspondiente a la difunta tiene el cónyuge superviviente una tercera
parte de usufructo igual en este caso a_$ 1,836.92
Y queda como remanente a favor de la here-dera de aquélla_"_ 3,673.85
A esta suma bay que cargarle intereses lega-les desde el 1 de enero de 1907 en que co-menzó la pensión asignada a dicha. Señora
o sea por un período de 36 meses más o
menos- 661.14
Que hace un total a su favor de_ 4,334.99
Y deduciendo al anticipo de ochocientos dollars y pensión mensual de cien dollars por igual periodo que asciende a_ 3,500.00
Queda como remanente líquido a favor de la heredera Da. Dolores Julbe, Yda. de López-®_ 834.99
Y sigue la corte haciendo otros pronunciamientos que no afectan a los méritos de esta apelación.
Ambas partes comparecieron y pusieron de manifiesto ante este tribunal el hecho de haberse negado la corte inferior a aprobar un pliego de excepciones o exposición del caso, sosteniendo esta corte dicha negativa fundándose en que la prueba sobre la cual actuó la corte inferior debe encontrarse toda ante la misma, y que cualquiera que fuera la que tu-viera para dictar su resolución podía ser certificada y remi-tida a este tribunal como ordinariamente se hace, no siendo necesario el darle forma a las declaraciones de lps testigos. Sin embargo, según están certificados los autos, ellos sola-mente contienen el informe del contador partidor y ninguno de los datos de que dispuso en la preparación del referido in-forme. Por consiguiente, este tribunal no ha podido tomar en consideración las alegaciones orales de los abogados refe-rentes a los hechos, por no haber tenido medios suficientes para ello.
*841La resolución apelada es la misma qne la del caso No. 548. En este caso la parte apelante es la madre. El primer funda-mento qne alega como error es qne la corte no tenía facultad para concederle la suma de $661.14 como-intereses, y luego rebajarle $3,500 de su participación en la herencia. No he-mos podido comprender la fuerza' de esta objeción. La Sra. Da. Dolores Julbe recibió $800 en efectivo y $100 mensuales posteriormente como pago de una pensión. Es cierto que la ley expresa que alguna cantidad debe pagársele por los fru-tos y productos que pudieran obtenerse en la herencia pen-diente de la división, pero parece ser que el contador partidor calculó estos frutos y productos en la suma total de $39,945.69, según tuvimos ocasión de considerar en el caso No. 548, que acaba de fallarse. En verdad que parece existir alguna duda con respecto a la facultad de la corte para concederle la suma de $661.14 como cantidad adicional, pero no habiendo la otra parte hecho esta cuestión objeto dé apelación, no ve-mos razón por la cual debamos intervenir coii la discreción de la corte.
El otro error que se alega se refiere a ciertos créditos que se hicieron a favor de Julio D. Gfuzmán en el informe del contador partidor. Alega el apelante que la simple mani-festación de Don Julio D. Gfuzmán referente al dinero que debía a sus hermanas, no era suficiente ante la escritura que se otorgó a su favor, en que la causa resultaba ser la suma de un dollar. Con frecuencia se expresan en escrituras cau-sas nominales y a falta de una prueba de fraude o de haber jsido perjudicado el apelante, el hecho de que fuera otra la causa podría probarse de cualquier modo satisfactorio para la corte. No hay nada en los autos que muestre como se pre-sentó la prueba. Además, esta corte resolvió en otro caso que el convenio celebrado entre Gfuzmán y sus hermanas era válido.
El otro fundamento de error consiste en haberse incluido indebidamente una cuenta de Swift & Co., pero resulta que ésta fue pagada durante el curso de la administración y mien-*842tras el activo aumentaba en valor para beneficio de todo el caudal, habiendo el apelante obtenido el beneficio del mismo por el aumento a que fiemos fiecfio referencia,.
Y el único otro- error que se alega es que la corte debió fiaber dado al apelante el beneficio de los $28,341.04, a que fiizo referencia el contador partidor en el artículo 8 de su informe. Hemos examinado el'informe, y-según podemos entender la alegación del abogado, esta suma de $28,341.04, fué debidamente distribuida, y la objeción parece fiacer refe-rencia al fiecfio de no haberse concedido una suma mayor a la de $661.14, la cual ya fiemos discutido. Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary y del Toro.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción de este caso.